


Exhibit 10.16

 

[HAWAIIAN HOLDINGS, INC. LETTERHEAD]

 

February 29, 2008

 

[NAME & ADDRESS]

 

Dear [NAME]:

 

Pursuant to the Hawaiian Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”),
the Plan’s administrative committee (the “Committee”) hereby grants to you the
right to receive                      shares of Common Stock, par value $0.01
(the “Deferred Shares” or the “Award”), subject to the conditions described in
this letter.

 

The Deferred Shares are not actual shares of Common Stock, but a promise to
deliver actual shares in the future and are credited to an unfunded bookkeeping
account maintained by the Company.  The Deferred Shares are subject to the
applicable terms and conditions of the Plan, which are incorporated herein by
reference, and in the event of any contradiction, distinction or differences
between this letter and the terms of the Plan, the terms of the Plan will
control.  Unless otherwise indicated, all capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

 

Subject to your continued employment with the Company, including its
Subsidiaries, the Deferred Shares shall vest as follows:

 

·                  On March 1, 2009, one-third of the Award ([          ]
shares) will vest;

·                  On March 1, 2010, an additional one-third of the Award
([          ] shares) will vest; and

·                  On March 1, 2011, the final one-third of the Award
([          ] shares) will vest.

 

The vested portion of your Award will be delivered to you on the applicable
“Payment Date,” as defined below.   Notwithstanding the foregoing, if you are
terminated for “Cause” (as such term is defined below in Exhibit A) prior to
delivery of the Award, then your Award will be forfeited immediately with no
further compensation due to you.

 

Any dividends paid on the stock underlying the Deferred Shares, whether in stock
or in cash, shall be credited to additional Deferred Shares, which will be
subject to the same conditions as the Deferred Shares.

 

Payment of any portion of your Award will be made within 90 days of the first to
occur of the following:  (a) March 1, 2011; (b) the date of your death; (c) the
date on which you suffer a “Disability” (as such term is defined below in
Exhibit A); or (d) “Change in Control” (as such term is defined below in
Exhibit A) of the Company (as applicable, the “Payment Date”).  The payment of
the Award on the applicable Payment Date will be made in certificates for the
shares of Common Stock underlying your Award.

 

You may elect to personally satisfy any tax withholding that may be due with
respect to delivery of the Deferred Shares, provided that you (or your
beneficiary or estate, if applicable) must give written notice to the Company of
such election on or prior to September 1, 2010.  If no such election has been
made, then you will be entitled to receive a number of shares net of any
required tax withholding.  In either such case, the Company will issue
certificates for the shares of Common Stock, as promptly as possible after
satisfaction of the required tax withholding.  Additionally, on each vesting
date, you must make arrangements with the Company to satisfy any employment
taxes that may be due upon the vesting of the Award.

 

Except as set forth above, you will have no shareholder rights with respect to
the Deferred Shares until the applicable Payment Date.  The Company may impose
any conditions on the Deferred Shares as it deems necessary or advisable to
ensure that all rights granted under the Plan satisfy the requirements of
applicable securities laws.  The Company shall not be obligated to issue or
deliver any shares if such action violates any provision of any law or
regulation of any governmental  authority or national securities exchange.

 

--------------------------------------------------------------------------------


 

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan.  The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

 

Nothing in this letter shall confer on you the right to continue in the
employment of the Company or its Subsidiaries or interfere in any way with the
right of the Company or its Subsidiaries to terminate your employment at any
time.

 

You should sign and return a copy of this letter to Hoyt Zia, the Company’s
General Counsel.  Your acknowledgement must be returned within ninety (90) days,
otherwise, the Award will lapse and become null and void.

 

Very truly yours,

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

Enclosure (Copy of Plan)

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 


I.                                         “CAUSE” SHALL HAVE THE MEANING
AFFORDED SUCH TERM IN ANY WRITTEN EMPLOYMENT AGREEMENT BETWEEN YOU AND THE
COMPANY, PROVIDED THAT, IF NO SUCH WRITTEN EMPLOYMENT AGREEMENT EXISTS, CAUSE
SHALL MEAN (A) YOU HAVE ENGAGED IN GROSS MISCONDUCT OR GROSS NEGLIGENCE
RESULTING IN MATERIAL HARM TO THE COMPANY IN CARRYING OUT YOUR DUTIES TO THE
COMPANY, (B) YOU EMBEZZLE ANY AMOUNT OF THE COMPANY’S ASSETS, (C) YOU ARE
CONVICTED (INCLUDING A PLEA OF GUILTY OR NOLO CONTENDERE) OF A FELONY INVOLVING
MORAL TURPITUDE, (D) YOUR BREACH OF ANY WRITTEN POLICY OF THE COMPANY OR ANY
WRITTEN COVENANT CONTAINED IN ANY AGREEMENT ENTERED INTO BETWEEN YOU AND THE
COMPANY, OR (E) YOUR WILLFUL AND MATERIAL FAILURE TO FOLLOW THE LAWFUL
INSTRUCTIONS OF THE COMPANY’S BOARD OR OF YOUR DIRECT SUPERIOR.  NO ACT, OR
FAILURE TO ACT, ON YOUR PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR
OMITTED TO BE DONE, BY YOU IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT YOUR
ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY.


 


II.                                     “CHANGE IN CONTROL” SHALL MEAN:


 


A.                                   THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE THAN 50% OF
THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “VOTING SECURITIES”); PROVIDED,
HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN
CONTROL: (A) ANY ACQUISITION, DIRECTLY OR INDIRECTLY BY OR FROM THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY, OR BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY,
(B) ANY ACQUISITION BY ANY CORPORATION IF, IMMEDIATELY FOLLOWING SUCH
ACQUISITION, 50% OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF SUCH
CORPORATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION (ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS), ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO, IMMEDIATELY PRIOR TO SUCH
ACQUISITION, WERE THE BENEFICIAL OWNERS OF THE THEN OUTSTANDING COMMON STOCK OF
THE COMPANY (“COMMON STOCK”) AND THE VOTING SECURITIES IN SUBSTANTIALLY THE SAME
PROPORTIONS, RESPECTIVELY, AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
ACQUISITION, OF THE COMMON STOCK AND VOTING SECURITIES, OR (C) ANY ACQUISITION
BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR
14(D)(2) OF THE EXCHANGE ACT) WHICH, IN THE REASONABLE DETERMINATION OF THE
BOARD (EXCLUDING MEMBERS OF THE BOARD APPOINTED BY REASON OF SUCH ACQUISITION),
DOES NOT REPRESENT A CHANGE IN CONTROL; OR


 


B.                                     THE OCCURRENCE OF A REORGANIZATION,
MERGER OR CONSOLIDATION, OTHER THAN A REORGANIZATION, MERGER OR CONSOLIDATION
WITH RESPECT TO WHICH ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES
WHO WERE THE BENEFICIAL OWNERS, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER
OR CONSOLIDATION, OF THE COMMON STOCK AND VOTING SECURITIES BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, IMMEDIATELY AFTER SUCH REORGANIZATION, MERGER OR
CONSOLIDATION 50% OR MORE OF THE THEN OUTSTANDING COMMON STOCK AND VOTING
SECURITIES (ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS) OF THE
CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR RESPECTIVE OWNERSHIP, IMMEDIATELY
PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION, OF THE COMMON STOCK AND
VOTING SECURITIES; OR


 


C.                                     THE OCCURRENCE OF (A) A COMPLETE
LIQUIDATION OR SUBSTANTIAL DISSOLUTION OF THE COMPANY, OR (B) THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, IN EACH
CASE OTHER THAN TO A SUBSIDIARY, WHOLLY-OWNED, DIRECTLY OR INDIRECTLY, BY THE
COMPANY OR TO A HOLDING COMPANY OF WHICH THE COMPANY IS A DIRECT OR INDIRECT
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH TRANSACTION; OR


 


D.                                    DURING ANY PERIOD OF TWELVE (12)
CONSECUTIVE MONTHS, THE INDIVIDUALS AT THE BEGINNING OF ANY SUCH PERIOD WHO
CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR DESIGNATED BY A
PERSON OR ENTITY WHO HAS ENTERED INTO AN AGREEMENT WITH THE COMPANY OR OTHER
PERSON OR ENTITY TO EFFECT A TRANSACTION DESCRIBED ABOVE) WHOSE ELECTION BY THE
BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A
VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER
WERE DIRECTORS AT THE BEGINNING OF ANY SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE BOARD.

 

--------------------------------------------------------------------------------



 


III.                                 “DISABILITY” SHALL MEAN YOU ARE EITHER
(I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT, WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, OR (II) BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT, WHICH CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT
LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT
LESS THAN THREE (3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN MAINTAINED BY THE
COMPANY.

 

4

--------------------------------------------------------------------------------
